Judgment for the defendant. This is an action of tort for personal injuries resulting from a fal'1 on the steps leading to the entrance to the defendant’s store at 450 Washington Street, Boston. It comes here upon a report of a judge after granting a written request of the defendant for a ruling of law that “the evidence does not warrant a finding for the plaintiff. ” G. L. (Ter. Ed.) c. 231, § 111. There was evidence for the plaintiff as follows: On January 17, 1951, at twelve o’clock noon the plaintiff entered the store of the defendant to make some purchases. She observed that the steps leading to this entrance were covered with “mud and slime” and that many people were entering and leaving the store through this entrance. The street and sidewalk outside the store were wet and muddy and there was some snow piled up along the sidewalk. On that day the weather was fair but it had snowed previously. She left the store at about 2 p.m. and as she started down the steps over which she had entered she slipped and fell on the “mud and slime” and was injured. When she left the store the steps were completely covered with “mud and slime” and were in worse condition than when she entered. There was no error in granting the request. “There was nothing to show any more mud or water than inevitably results from the tramping of many feet in such a place at that time of day under the conditions of weather then existing . . . there was no *768evidence of the defendant’s negligence.” Moors v. Boston Elevated Railway, 305 Mass. 81, 82-83. Grace v. Jordan Marsh Co. 317 Mass. 632.
James McCaffrey, for the plaintiff.
James D. Casey, for the defendant.